IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TONY PHILLIPS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3145

DEPARTMENT OF BUSINESS
& PROFESSIONAL
REGULATION,
CONSTRUCTION INDUSTRY
LICENSING BOARD,

      Appellee.

_____________________________/

Opinion filed December 7, 2017.

An appeal from a Final Order of the Department of Business and Professional
Regulation.

Rosemary Hanna Hayes of Hayes Law, PL, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General, and Marlene K. Stern, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.